Mb. Justice Wolf
delivered the opinion of the court.
Convicted of having an illicit still, appellants assign as error:
“(A). — The court below erred' in finding that the articles seized by the policemen constituted a still fitted for distilling alcohol;
‘‘(B). — The court below erred in finding that the defendants were guilty of a violation of section 61 of the Excise-Tax Law of 1919;
“(C). — The court below erred in finding that the defendants maliciously and wilfully had in their possession, custody and under their control a still or distilling apparatus.”
This was a case where an inspector of internal revenue, qualifying as an expert, and two policemen testified that the articles seized constituted a still and the court believed them. There was substantially no contradiction in the evidence on this point. While there might be some doubt *476whether the articles as found could function as- a still, there was enough circumstantial evidence before the court below to find that the persons to whom the articles belonged were in possession of an illegal still.
The other two assignments may be considered together. There were inconsistencies in the statements of the two policemen, as frequently will happen. These policemen, called as witnesses, testified as to the existence of the still, and the witness Colón said that one of the defendants in the presence of the other admitted the ownership of the articles. Something to the same effect is to be found in the statement of the other witness. All of this was strongly contradicted. The case, however, is not one that can be excluded from the rule of decision so frequently announced that the trial judge is in the best position to test the facts.
The judgment must be

Affirmed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.